IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2018 OK 44Case Number: SCBD-6659Decided: 06/04/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 44, __ P.3d __


FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 



IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2018 DUES
ORDER OF SUSPENSION FOR NONPAYMENT OF DUES
On May 22, 2018, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of Oklahoma Bar Association members who failed to pay dues for the year 2018 as required by the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 O.S. 2011, ch. 1, app. 1, art. VIII, §1. The Board of Governors recommended that the members whose names appear on the Exhibit A attached to the Application be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by the Rules, 5 O.S. 2011, ch. 1, app. 1, art. VIII, §2.
This Court finds that on April 13, 2018, the Executive Director of the Oklahoma Bar Association notified by certified mail all members delinquent in the payment of dues and/or expense charges to the Oklahoma Bar Association for the year 2018. The Board of Governors have determined that the members set forth in Exhibit A, attached hereto, have not paid their dues and/or expense charges for the year as provided in the Rules.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from the Oklahoma Bar Association membership and shall not practice law in the State of Oklahoma until reinstated.
IT IS THEREFORE ORDERED that the attorneys named on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2018 as required by the Rules Creating and Controlling the Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 4TH DAY OF JUNE, 2018.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.




EXHIBIT A(DUES - SUSPENSION)
Marc S. Albert, OBA NO. 3228714 Brook LaneBrookville, NY 11545 
Daniel Allen Arnett, OBA NO. 30359421 Nantucket Blvd.Norman, OK 73071 
Joseph Bradley Ayo, OBA NO. 314581841 Portsmouth St.Houston, TX 77098 
Ronald Eugene Berry, OBA NO. 759P.O. Box 490Catoosa, OK 74015 
Marcus James Bivines, OBA NO. 21604643 Providence Pl. S.W.Atlanta, GA 30331 
Justin Michael Blumer, OBA NO. 32157P.O. Box 2006Mannford, OK 74044 
Ryan Kenneth Canady, OBA NO. 16913417 Merkle Dr.Norman, OK 73069 
Charlotte Linn Claborn, OBA NO. 21139P.O. Box 13Stonewall, OK 74871-0013
Sarai Cook, OBA NO. 31374413 W. Britton Rd., Apt. 316Oklahoma City, OK 73114-3550 
Spencer Marshall Coons, OBA NO. 315207975 N. Hayden Road, Suite D-280Scottsdale, AZ 85258 
Mark Robert Daniel, OBA NO. 11075Merck & Co. Inc.P.O. Box 2000, Ry 60-30Rahway, NJ 07065 
James M. Demopolos, OBA NO. 229110802 Quail Plaza Dr., #205Oklahoma City, OK 73120-3119 
Brian Lane Dickson, OBA NO. 2354P.O. Box 31593Edmond, OK 73003-0027 
Tai Chan Du, OBA NO. 307843324 North Classen BoulevardOklahoma City, OK 73118 
Shanita Danielle Gaines, OBA NO. 30796200 W. 15th Street, Apt. 81Edmond, OK 73013 
Joyce Ann Good, OBA NO. 147221705 Smoking Tree RoadMoore, OK 73160-5725 
John Thomas Green, OBA NO. 329441101 7th St.Pawnee, OK 74058-4049 
James Michael Grier, OBA NO. 20916420 Nichols Rd., # 200Kansas City, MO 64112-2005 
David Levi Hanes, OBA NO. 225802853 Ridge DriveBroomfield, CO 80020 
Michael G. Harris, OBA NO. 39039401 Forest Hollow Crt.Oklahoma City, OK 73151 
Susan Margaret Hinck, OBA NO. 167615073 KingsWood Dr., N.E.Roswell, GA 30075 
Jacob Russell Lee Howell, OBA NO. 30874P.O. Box 767Van Buren, AR 72957-0767 
Mark Kelly Hunt, OBA NO. 320191408 S. Denver Ave.Tulsa, OK 74119 
Deborah E. Keele, OBA NO. 169063006 W. Willowbrook Dr.Enid, OK 73703-3846 
Bryan Lynn Kingery, OBA NO. 15507P.O. Box 398Ada, OK 74821-0398 
M. Carol Layman, OBA NO. 1213017307 Oak Hollow WaySpring, TX 77379 
Neilson David Lea, OBA NO. 31621305a Prospect St.Cuba, MO 65453 
Michelle Lee Lester, OBA NO. 185822317 South Jackson Ave., Rm. 326-STulsa, OK 74107 
Trisha M. Levine, OBA NO. 17403350 W. Swan Circle, Apt. 3401Oak Creek, WI 53154-8320 
Edward Anderson Logan, OBA NO. 5495908 N.W. 14th St.Oklahoma City, OK 73106 
John Ogelsby Long III, OBA NO. 111319730 S. Park Cir.Fairfax Station, VA 22039-2939 
Johnny W. Long, OBA NO. 5509114 S. Irving Blvd.Los Angeles, CA 90004-3841 
Scott Ford McKinney, OBA NO. 1669212216 Banyan LaneOklahoma City, OK 73162 
James Lloyd Menzer, OBA NO. 12406211 W. Blackwell Ave.P.O. Box 818Blackwell, OK 74631-0818 
April Beeman Metwalli, OBA NO. 193513209 Rolling Rd.Chevy Chase, MD 20815 
Anthony George Mitchell, OBA NO. 14004207 S. ParkHobart, OK 73651 
Jay Patrick Moisant, OBA NO. 1968214453 S.E. 29th St., Suite BChoctaw, OK 73020 
Jason K. Moore, OBA NO. 30652205 Ridge Lake Blvd.Norman, OK 73071 
Jessica C. Ridenour, OBA NO. 20758401 S. Boston Ave., Suite 2150Tulsa, OK 74103-4009 
Jeff Michael Roberts, OBA NO. 222876700 W. Memorial Rd., Apt. 313Oklahoma City, OK 73142 
Timothy William Schneidau, OBA NO. 302462448 E. 81st St., Suite 5606Tulsa, OK 74137 
Conly J. Schulte, OBA NO. 313181900 Plaza DriveLouisville, CO 80027 
Donald Dale Stemple, OBA NO. 21832112 S.W. 8th Ave., Ste. 700Amarillo, TX 79101-2330 
Amber Ann Sweet, OBA NO. 3172510535 E. 156th St., N.Collinsville, OK 74021 
Sherry Abbott Todd, OBA NO. 13389821 N. MississippiAda, OK 74821 
Wes Eugene Wadle, OBA NO. 20006Conduent, Inc.2828 North Haskell Ave., 9th FloorDallas, TX 75204 
Joshua Allen Walker, OBA NO. 3093616373 Scotland WayEdmond, OK 73013 
Kimberly S. Edwards Welty, OBA NO. 264311007 Caloden St.Oakland, CA 94605-5548 
Demetria Nicole Williams, OBA NO. 20942P.O. Box 5894Albany, GA 31706 
Trey Adolph Wirz III, OBA NO. 184968207 Misty Landing CourtHumble, TX 77396 
Robert D. Wittenauer, OBA NO. 98089329 Battle StreetManassas, VA 20110 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA